Exhibit 10.5



PACIFIC DRILLING S.A.

NOTICE OF LONG TERM INCENTIVE CASH AWARD (Chairman Form)

Pacific Drilling S.A. (the “Company”) hereby grants you (the “Participant”) the
following Long Term Incentive Cash Award (the “Cash Award”).  The terms and
conditions of this Cash Award are set forth in this notice below.

Participant Name:

W. Matt Ralls





Employee Number:







Grant Name:

Chairman Cash Award (2020)





Award Date:

April 10, 2020





Total Cash Award:

$100,000



 Vesting Schedule:

The Cash Award will vest on December 12, 2020 (the “Vesting Date”), subject to
your continued service as a director as of such date. Notwithstanding the
foregoing, if your service as a director terminates prior to the Vesting Date
for any reason other than your voluntary resignation, the unvested Cash Award
will become fully vested on the date of your termination of service. Your
voluntary resignation as a director prior to the Vesting Date will result in
forfeiture of the unvested Cash Award; provided, however, that you will not be
deemed to have voluntarily resigned if your resignation is at the request of the
Board or a significant shareholder.

In the event of a Change of Control (as defined in the Company’s 2018 Omnibus
Stock Incentive Plan) prior to the Vesting Date, the unvested Cash Award will
become fully vested on the date of the Change of Control.

 Other Terms Applicable to the Cash Award:

Payment Timing: The Cash Award will be paid to you as soon as reasonably
practical after vesting, but no later than 30 days thereafter, in accordance
with the Company’s normal payroll practices, subject to any withholding taxes
due in connection with the payment.

Clawback: Notwithstanding anything to the contrary contained herein, the Company
may cancel the Cash Award if you violate any non-competition, non-solicitation,
non-disparagement or non-disclosure covenant or agreement with the Company or
any affiliate, (after having been given notice of any such violation and giving
effect to any applicable cure period set forth therein), as determined by the
Board (excluding you) in good faith. In such event, you will forfeit any
compensation, gain or other value realized thereafter on the vesting of the Cash
Award, and must promptly repay such amounts to the Company.

Retention Rights: This Notice does not give you the right to continue in the
service of the Company or its affiliates in any capacity.

Administration:  The Cash Award will be administered by the Compensation
Committee of the Company’s Board of Directors (the “Committee”).  All
determinations, interpretations and other decisions under or with respect to the
Cash Award by the Committee shall be final, conclusive and binding.

Tax Matters:  The Cash Award is intended to be exempt from Section 409A of the
Code as a short term deferral, and all such provisions shall be construed and
interpreted accordingly.



By clicking “Agree” below, you acknowledge receipt of this Notice, and agree
that (a) you have carefully read, fully understand and agree to all of the terms
and conditions described in this Notice; (b) you understand and agree that  this
Notice constitutes the entire understanding between you and the Company
regarding this Cash Award, and (c) any tax liability in connection with the Cash
Award will be your responsibility. In addition, by clicking “Agree” below you
are consenting to receive documents from the Company and Solium Capital Inc. or
any future plan administrator (the “Administrator”) by means of electronic
delivery.

Pacific Drilling S.A.

SOCIÉTÉ ANONYME

8-10 Avenue de la Gare

L-1610 Luxembourg

By:  Bernie G. Wolford Jr.

Title:   CEO

--------------------------------------------------------------------------------